Citation Nr: 0619308	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  94-08 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from February 1974 to June 
1974 and from October 1977 to November 1977.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which denied the veteran's claim on 
the basis that new and material evidence had not been 
submitted to reopen the claim for service connection for an 
acquired psychiatric disorder.  

The matter was previously before the Board in September 1997 
and the veteran's request to reopen the claim for service 
connection for an acquired psychiatric disorder was denied.  
The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In May 
2000, the Court vacated the September 1997 decision and 
remanded the veteran's claim to the Board.

In March 2001, the Board again denied the application to 
reopen the claim for service connection for an acquired 
psychiatric disorder.  The veteran appealed the decision to 
the Court.  In December 2001, the Court vacated the decision 
and remanded the claim to the Board.

The Board granted the application to reopen the claim for 
service connection for an acquired psychiatric disorder in 
September 2002.  However, the Board undertook additional 
development on the de novo claim.  Prior to May 1, 2003, the 
Board's regulations provided that if further evidence, 
clarification of the evidence, correction of a procedural 
defect, or any other action was essential for a proper 
appellate decision, a Board Member or panel of Members could 
direct Board personnel to undertake the action essential for 
a proper appellate decision.  See 
38 C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 C.F.R. 
§ 19.9(a)(2), in conjunction with the amended rule codified 
at 38 C.F.R. § 20.1304, was inconsistent with 38 U.S.C. § 
7104(a), because 38 C.F.R. § 19.9(a)(2), denied appellants 
"one review on appeal to the Secretary" when the Board 
considers additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration, and without having to obtain the appellant's 
waiver.

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board did not adjudicate 
the claim based on any new evidence it obtained unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA). VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's evidence development unit.

In light of the Federal Circuit Court's decision and other 
policy considerations, VA determined that VBA would resume 
all development functions.  In other words, aside from the 
limited class of development functions that the Board is 
statutorily permitted to carry out, see 38 U.S.C.A. §§ 
7107(b), 7109(a), all evidence development will be conducted 
at the regional office (RO) level.  Therefore, the veteran's 
claim was remanded by the Board to the RO in September 2003.

The appeal was returned to the Board and in October 2005, the 
Board sought an independent medical examination (IME).  The 
IME was completed in November 2005.  The veteran received a 
copy of the opinion in February 2006.  In a March 2006 report 
of contact, the veteran requested that adjudication of his 
claim proceed.  The claim is now ready for appellate 
disposition.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  An acquired psychiatric disorder existed prior to the 
veteran's periods of active military service and did not 
undergo an increase in severity of disability during said 
service.


CONCLUSIONS OF LAW

1.  The Veterans Claims Assistance Act of 2000 has been 
satisfied.  38 U.S.C.A.   §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).

2.  The criteria for the establishment of service connection 
for an acquired psychiatric disorder are not met.  38 
U.S.C.A. §§ 1110, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2005); Wagner v. Principi, 370 F.3d 1089, 1096 
(Fed. Cir. 2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The veteran filed his application to reopen the claim for 
service connection for an acquired psychiatric disorder in 
May 1992.  While this appeal was pending, the VCAA was 
enacted on November 9, 2000.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002).  This law emphasized VA's 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, and it affirmed 
VA's duty to assist claimants by making reasonable efforts to 
get the evidence needed.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In August 2001, VA issued regulations 
to implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  However, because the VCAA was enacted after the 
initial adjudication of this claim by the RO (the "AOJ" in 
this case), it was impossible to provide notice of the VCAA 
before the initial adjudication in this case.  

The Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.  First, while notice provided to the 
veteran was not given prior to the first AOJ adjudication of 
the claim, notice was provided by the AOJ during the course 
of this appeal in July 2004, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  Further, the July 2004 letter was 
sent pursuant to a September 2003 Board remand.  Thereafter, 
the veteran's claim was readjudicated in the March 2005 
supplemental statement of the case (SSOC).  

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, and he has taken full advantage of 
these opportunities, submitting evidence and argument over 
the years in support of his claim.  Therefore, the deficiency 
in the timing of the VCAA notice is harmless error and the 
Board concludes that to decide this appeal would not be 
prejudicial to the claimant.

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

The RO specifically informed the veteran in the July 2004 
letter as to what kinds of evidence was needed to 
substantiate the claim for service connection for an acquired 
psychiatric disorder.  The veteran was informed that evidence 
necessary to substantiate his claim was (1) evidence of a 
current disability; (2) the existence of the disease or 
injury in service, and; (3) a relationship or nexus between 
the current disability and any injury or disease during 
service.  

In the July 2004 letter, the veteran was specifically 
informed of the "fourth element," i.e., to provide any 
evidence in his possession that pertained to the claim; thus, 
the Board finds that he was fully notified of the need to 
give to VA any evidence pertaining to his claim.  All the 
VCAA requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

Service medical and personnel records, VA outpatient 
treatment records, reports of VA examination, private medical 
records, and an IME have been obtained in support of the 
claim on appeal.  The Board notes that additional evidence 
was associated with the claims folder after the March 2005 
SSOC was issued.  However, the veteran waived initial RO 
consideration of the evidence from Park Place Psychiatry and 
Grandview Behavioral Health.  VA outpatient treatment records 
dated in 2005 were not relative to the claim currently on 
appeal as they were for treatment concerning diabetes 
mellitus.  Additional records from Dr. SB were essentially 
duplicative of the evidence already of record.  Further, the 
majority of the records from Dr. SB pertained to treatment 
for disabilities not currently on appeal.  Therefore, a 
remand for preparation of an SSOC is not necessary.  

In sum, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

As the claim is being denied, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran in not having 
been notified about evidence needed to support a certain 
disability rating or a claim for a certain effective date for 
an award of benefits.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). Therefore, the Board concludes that 
current laws and regulations have been complied with, and a 
defect, if any, in providing notice to the veteran was at 
worst harmless error in that it did not affect the essential 
fairness of the adjudication.  Id.; Mayfield v. Nicholson, 19 
Vet. App. 103, 115 (2005); rev'd on other grounds, Mayfield 
v. Nicholson, No. 05-7157 (Fed. Cir. Apr. 5, 2006); Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  Given the development 
undertaken by the RO and the fact that the veteran has 
pointed to no other evidence, which has not been obtained, 
the Board finds that the record is ready for appellate 
review.  

Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).  In order to establish direct service connection 
for a disorder, there must be (1) medical evidence of the 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) 
(citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Where a veteran served 90 days or more during a period of war 
or after December 31, 1946, and a psychosis manifests to a 
degree of l0 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2001).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 
§ 1111.  To rebut the presumption of sound condition under 
section 1111 of the statute for disorders not noted on the 
entrance or enlistment examination, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while 
a higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable".  
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; Id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 
1153.

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the 
disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For 
veterans who served during a period of war or after December 
31, 1946, clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service, 
and clear and unmistakable evidence includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  
38 C.F.R. § 3.306(b).  

Temporary or intermittent flare-ups of symptoms of a 
preexisting condition, alone, do not constitute sufficient 
evidence for a non-combat veteran to show increased 
disability for the purposes of determinations of service 
connection based on aggravation under section 1153 unless the 
underlying condition worsened.  Davis v. Principi, 276 F. 3d 
1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).

In addition, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability, which is proximately due to, or the result 
of service-connected disease or injury.  38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a non service-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen, 7 Vet. App. at 448.

Analysis

The veteran contends that he is entitled to service 
connection for an acquired psychiatric disorder.  
Specifically, he contends that an acquired psychiatric 
disorder, to include anxiety, depression, schizoaffective 
disorder, anxiety neurosis, and schizophrenia, was incurred 
during his period of military service.  Having carefully 
considered the veteran's claim in light of the record and the 
applicable law, the Board concludes that there exists clear 
and unmistakable evidence that an acquired psychiatric 
disorder pre-existed the veteran's active duty service and 
that the psychiatric disorder was not aggravated by the 
periods of service.  Therefore, the appeal as to this issue 
will be denied.

In this regard, the veteran served on active duty from 
February 1974 to June 1974 and from October 1977 to November 
1977.  In various statements, the veteran indicated that 
during service he witnessed a drill sergeant hitting his 
friend with a rifle causing injury to that friend.  After 
that, the veteran contends he began to fear that someone 
would come after him, resulting in violent nightmares and his 
subsequent psychiatric disorder.  

In December 1973, prior to his enlistment, the veteran sought 
treatment at the Stanford University Hospital for complaints 
of chills, nervousness, dizziness, and "blackout" spells.  
He was diagnosed with anxiety and personal problems at home.  

The veteran's service medical records contain a February 1974 
enlistment examination, which was negative for a psychiatric 
disorder.  In May 1974, the veteran was referred to the 
Mental Hygiene Clinic.  An entry dated on May 20, 1974, noted 
the veteran had anxiety neurosis.  A subsequent Report of 
Mental Status Evaluation revealed the veteran lacked the 
desire to remain in the military.  The examiner noted the 
veteran complained of physical problems, but there were no 
objective manifestations.  His behavior was normal and he was 
fully oriented.  Mood was level and thought process was 
clear.  The veteran's thought content was normal and memory 
was good.  It was determined the veteran had no significant 
mental illness.  It was recommended the veteran be discharged 
administratively.   

In between his two periods of active service, the veteran 
sought treatment at the VAMC in Palo Alto, California.  In 
October 1974, an examiner felt there was possible latent 
schizophrenia.  The veteran was diagnosed with neuroses, 
adjustment reaction of adult life.  In November 1974, there 
was some question of malingering.  An entry dated in December 
1974, indicates testing was suggesting of a character 
disability with some secondary schizoid like process.  The 
veteran was also diagnosed with chest pains related to 
anxiety (functional).  

Records from the veteran's second period of enlistment 
contain a March 1977 report of medical examination, which was 
negative for a psychiatric disorder.  In November 1977, the 
veteran was evaluated at the Community Mental Health Activity 
and it was determined that he lacked the emotional strength 
required to be a fully productive soldier in the military.  
The veteran was discharged under the Trainee Discharge 
Program (TDP) on the basis that he could not or would not 
adapt socially or emotionally to military life.  

Post service, the veteran was treated by Dr. KS.  An April 
1980 letter revealed he had treated the veteran since 1975 
for intolerable anxiety and severe anxiety attacks.  Dr. KS 
opined the attacks were likely involved in the veteran's 
premature dismissal from military service.  Private medical 
records from Dr. P show the veteran reported a nervous 
breakdown in 1968.  Dr. P variously diagnosed the veteran 
with schizophrenia, paranoid type, and obsessive-compulsive 
disorder.  VA outpatient treatment records dated between 1992 
and 2000 show the veteran sought treatment for anxiety, 
depression, schizoaffective disorder, anxiety neurosis, and 
schizophrenia.  

Records from the Social Security Administration (SSA) 
indicate the veteran complained of emotional stress problems, 
to include panic attacks, insomnia, suicidal thoughts, 
nightmares, and depression since 1981.  Treatment records 
from various providers contained within the SSA records show 
the veteran carried diagnoses of anxiety, major depressive 
disorder, dysthymic reaction, paranoia, schizoaffective 
disorder, and anxiety attacks. 

A June 2002 "Interrogatories to Medical Professional" from 
SB, M.D., reveals he treated the veteran from February 1996 
to May 2002.  It was his opinion that the veteran suffered 
from conversion reaction, anxiety, and depression, prior, 
during and after military service and that it was "as likely 
as not" that the pre-service mental condition was aggravated 
by his military service beyond the normal progression of the 
disease.  

However, in an August 2004 letter, Dr. SB indicated that to 
what extent any stressful incident in service changed the 
course of the veteran's mental state was not clear, thereby 
seeming to indicate that a pre-existing mental disorder had 
not been aggravated in service.  Dr. SB also referred to 
doctors and other in the mental health field who have given 
reports as "experts" and indicated that the questions 
involved in this case may be outside his area of expertise, 
stating, "[t]heir detailed synopsis far exceeds the scope 
and capability of this Family Practitioner."  In his letter, 
Dr. SB indicated that the veteran had what appeared to be a 
depressive illness, with the potential for conversion 
reaction.  The in-service incident with the drill sergeant 
was noted.  He indicated that the military did not create the 
veteran's anxiety or state of mental being nor did it change 
the veteran's coping skills.  Dr. SB opined while it appeared 
the veteran was more anxious and upset during the process 
where he over heard a military recruit being chastised, the 
event was limited to that occurrence and was ameliorated when 
he was terminated from the military service.  He concluded, 
to what extent the incident changed any course of his mental 
state of events, was not apparent from the records provided 
or from his examination of the veteran.

A July 2005 letter from Park Place Psychiatry states the 
veteran had no signs or symptoms of mental illness when he 
enlisted in the military.  The letter further indicated that 
it was entirely likely, as it was also common, that a 
traumatic event or series of events would trigger the onset 
of psychosis and diagnosis of schizophrenia.  It was also 
noted that the veteran suffered from post-traumatic stress 
disorder (PTSD), unresolved, since the onset of symptoms 
while on active duty.  In an August 2005 letter from a 
psychiatrist at Grandview Behavioral Heath Center, the 
diagnosis was schizoaffective disorder.

Because of the differing diagnoses rendered in this case over 
the years, in October 2005, the Board sought an IME opinion 
as to the following: (1) whether an acquired psychiatric 
disorder, to include anxiety neurosis, existed prior to 
service, (2) if yes, whether the pre-existing disorder was 
considered to have been aggravated by the veteran's active 
military service; and (3) if it was determined that there was 
an increase in disability during service, whether the 
increase in disability was due to the natural progress of the 
disease.  

The IME was conducted in November 2005.  The psychiatrist 
conducted an extensive review of the claims folder.  Based on 
her review of the records, the psychiatric concluded that the 
veteran's psychiatric condition was best characterized as 
Schizophrenia of the Paranoid Type.  It was also her opinion 
that the illness was not substantially brought on by the 
veteran's brief service in the military.  In support of her 
opinion, she noted the veteran first sought treatment in 
December 1973 prior to his enlistment.  He was diagnosed with 
anxiety, which she felt was likely the early stages of his 
developing a biologically based mental illness.

The psychiatrist further opined the veteran's account of 
witnessing a drill sergeant hitting a friend with a riffle 
was not the type of event to precipitate or cause the "life 
long constellation of symptoms requiring treatment that this 
patient has experienced."  It was noted the veteran also 
sought treatment from Dr. P for severe anxiety and was 
diagnosed with schizophrenia and obsessive compulsive 
disorder, which were clear signs of a serious mental illness 
prior to the veteran's military service.

The IME acknowledged the letter from Park Place Psychiatry 
that stated the veteran had no symptoms of mental illness 
upon his initial enlistment in service; however, she felt 
that this was not evidence that an illness was not present as 
psychiatric illnesses wax and wane over time.  The 
psychiatrist acknowledged the opinion of SLS, MSW, in July 
2005 that indicated the veteran had PTSD due to military 
duty, but found that no documentation was given to support 
the conclusion.  

Finally, the psychiatrist concluded the veteran experienced 
the very early symptoms of the onset of paranoid 
schizophrenia prior to enlisting in the service, and that his 
particular experience in the service would not have 
exacerbated or caused his illness.  She indicated that 
service medical records showed the veteran complained of 
physical symptoms and was not fit for military duty.  She 
opined it was more likely than not that any symptoms 
experienced in the service represented the natural course of 
his illness, unrelated to his military service, as paranoid 
schizophrenia was a biologically based illness of the brain, 
which presented most commonly in early adult life. 

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 
§ 1111.  In the instant case, an acquired psychiatric 
disorder was not noted on the February 1974 or March 1977 
enlistment examinations.  Thus, in order to rebut the 
presumption of sound condition under section 1111 of the 
statute for disorders not noted on the entrance or enlistment 
examination, VA must show by clear and unmistakable evidence 
both that the disease or injury existed prior to service and 
that the disease or injury was not aggravated by service.  
VAOPGCPREC 3-2003 (July 16, 2003).   

As noted above, the veteran was diagnosed with anxiety and 
personal problems at home in December 1973 prior to his first 
period of enlistment.  In between his two periods of active 
service, the veteran was diagnosed with possible latent 
schizophrenia, neuroses (adjustment reaction of adult life), 
and a secondary schizoid like process.  In August 2004, Dr. 
SB Barnes indicated that to what extent any stressful 
incident in service changed the course of his mental state 
was not clear, thereby seeming to indicate that a pre-
existing mental disorder had not been aggravated in service.  
He further indicated that the military did not create the 
veteran's anxiety or state of mental being nor did it change 
the veteran's coping skills.  Dr. SB concluded that the event 
described in service was limited to that occurrence and was 
ameliorated when the veteran was terminated from the military 
service.  Finally, the November 2005 IME concluded the 
veteran experienced the very early symptoms of the onset of 
paranoid schizophrenia prior to enlisting in the service, and 
that his particular experience in the service would not have 
exacerbated or caused his illness.  Therefore, it is clear 
from the record that the veteran's acquired psychiatric 
disorder, to include paranoid schizophrenia, pre-existed his 
periods of active military service.  

There has also been a lack of aggravation shown as there is 
no evidence that paranoid schizophrenia underwent an increase 
in disability during service.  Thus, aggravation may not be 
conceded, as the disability underwent no increase in severity 
during service on the basis of all the evidence of record 
pertaining to the manifestations of the disability prior to, 
during and subsequent to service.  
38 C.F.R. § 3.306(b).  Moreover, the November 2005 IME 
concluded the veteran's symptoms experienced in the service 
represented the natural course of his illness, and were 
unrelated to his military service, as paranoid schizophrenia 
was a biologically based illness of the brain, which 
presented most commonly in early adult life.  Wagner, 370 
F.3d at 1096; 38 U.S.C.A. § 1153.

While the veteran contends that an acquired psychiatric 
disorder has been present since his periods of active 
military service and related thereto, his statements do not 
constitute competent evidence of a medical diagnosis or a 
medical nexus opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  The evidence is not in relative 
equipoise.  Thus, the preponderance of the evidence is 
against the claim, 


and the appeal must therefore be denied. 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


